COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00029-CV


Brenda Lund, in her individual            §    From the 342nd District Court
capacity, and Kristin Alrick, in her
individual capacity
                                          §
                                               of Tarrant County (342-247746-10)

v.                                        §

                                               October 31, 2013
                                          §
Eric and Ruth Giauque, Individually
and as Next Friend of H.G., N.G.,
M.G., C.G., and B.G., minor children      §    Opinion by Justice Gabriel

                                       JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order. It is ordered that the order of the trial

court is reversed and we render a judgment dismissing appellees’ Eric and Ruth

Giauque, Individually and as Next Friend of H.G., N.G., M.G., C.G., and B.G.,

claims against appellants Brenda Lund, in her individual capacity, and Kristin

Alrick, in her individual capacity, under section 101.106(f).
      It is further ordered that appellees Eric and Ruth Giauque, Individually and

as Next Friend of H.G., N.G., M.G., C.G., and B.G., shall pay all costs of this

appeal, for which let execution issue.

                                     SECOND DISTRICT COURT OF APPEALS


                                     By _________________________________
                                        Justice Lee Gabriel